DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings
The drawings are objected to because in Fig. 8, the object 81 should be labeled as A 81, and the object 83 should be labeled as B 83.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20170236024).
Regarding claim 1, Wang disclose an automated system and methodology for feature extraction, comprising
at least one sensing unit configured to acquire position data and image data for each of a plurality of nodes at predetermined intervals while the electronic device is moving; and
 a processor configured to: 
extract an object from the image data, 
generate first object data for identifying the extracted object, and
store position data of a first node corresponding to the image data from which the object has been extracted and the first object data corresponding to the first node.
[0048] Referring to FIGS. 2 and 3, the image capturing system 28 may include one or more image capturing devices 34 configured to obtain an image from which a point cloud may be generated. In some embodiments, the image capturing system 28 may optionally include one or more LIDAR scanners 36 to generate data that can be used to create a point cloud. Additionally, in some embodiments, the image capturing system 28 may include one or more global positioning system (GPS) receivers 38, one or more inertial navigation units (INU) 40, one or more clocks 42, one or more gyroscopes 44, one or more compasses 46, and one or more altimeters 48. { the image capturing system 28 thus one sensing unit}
[0041] In a step 24, the object of interest may be extracted, classified, and/or isolated within the image. Additionally, the object of interest may be cataloged within one or more database. Cataloging may be via address, size of feature(s) and/or object of interest, color(s) of features and/or object of interest, feature type, spatial relations (e.g., address, coordinates), and/or the like. {i.e. for identifying the extracted object}
[0079] In some embodiments, the image capturing and processing computer system 50 may issue an image capturing signal to the one or more image capturing devices 34 to thereby cause those devices to acquire and/or capture an oblique image and/or a nadir image at a predetermined location and/or at a predetermined interval. In some embodiments, the image capturing and processing computer system 50 may issue the image capturing signal dependent on at least in part on the velocity of the platform 30. Additionally, the image capturing and processing computer system 50 may issue a point collection signal to the LIDAR scanner 36 to at a predetermined location and/or at a predetermined interval. 
[0085] The processor 76 may create and/or store in the one or more memories 92, one or more output image and data files. For example, the processor 76 may convert image data signals 52, signals 60, 62, 64, 66, 68, 70, 72 and 74, and LIDAR scanner signals 54 into computer-readable output image, data files, and LIDAR 3D point cloud files. The output image, data files, and LIDAR 3D point cloud files may include a plurality of captured image files corresponding to captured oblique and/or nadir images, positional data, and/or LIDAR 3D point clouds corresponding thereto. Additionally, data associated with the one or more object of interest and/or images may be catalogued and saved within one or more database. For example, location information and/or metadata may be catalogued and saved within one or more database. 
	Regarding claim 11, the claim is interpreted and rejected as claim 1.


Allowable Subject Matter
Claim 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685